 RYDER TRUCK RENTAL, INC.53offered many suggestions;their points were discussed and considered.As to somesuggestions company representatives agreed to investigate the possibilities theyoffered.Another meeting was held on January 4 and considerable discussion again tookplace.At this meeting the company representatives in effect made it clear thatcertain of the changes which had been discussed would be put into effect in mid-January.Management,however, apparently again delayed putting the changes into effect,when a further meeting was arranged for January 17.At the January 17 meeting theunion representatives took the flat position that the Company had no "right to putthese changes into effect without first coming to an agreement with the Union."Management insisted that,having followed the"discussions"procedure,set out inthe Memorandum of Understanding,itwould proceed with the changes.It did so, andthe Union filed its charge,claiming that the Respondent had failed to bargain in goodfaith with it.C. ConclusionsAlthough opposing counsel, in their able and exhaustive briefs, have covered agood deal of disputatious ground, the issue appears to the Trial Examiner to be some-what more simple when lifted from the entanglement of prolonged argument.At most,it seems, there are but two points to the issue:(1)Did the procedurefollowed by the Respondent in making changes violate its collective-bargaining agree-ment;and (2)did this procedure violate the provisions of the Act-by not meetingthe legal requirements of collective bargaining?In the opinion of the Trial Examiner management met fully,and in good faith, theprovisions both parties agreed to in "Memorandum of Understanding'D."' It notonly announced changes, but at many meetings both discussed them and permittedunion representatives to propose alternatives.Its willingness to go somewhat beyondthe rights defined in the memorandum in no way nullified the language of thatdocument or its right ultimately to effectuate the changes without"agreement."As to point(2), it is equally clear that at no material time did the Respondent failor refuse to "meet at reasonable times and confer in good faith with respect to wages,hours, and other terms and conditions of employment."It will therefore be recommended that the complaint be dismissed in its entirety.[Recommendations omitted from publication.]Ryder Truck Rental,Inc.andTruckdrivers and Helpers, Local515,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Ind.Case No. 10-CA-4726.January 5, 1962DECISION AND ORDEROn October 24, 1961, Trial Examiner Thomas N. Kessel issued hisIntermediate Report herein, finding that Respondent engaged in cer-tain unfair labor practices and recommending that it cease and desisttherefrom and take affirmative action, as set forth in the IntermediateReport attached hereto.He also found that Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal as to them.Thereafter, the Re-spondent and the General Counsel each filed exceptions with asupporting brief.135 NLRB No. 8.I 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record.The Board affirms the Trial Ex-aminer's rulings and adopts his findings i and conclusions zORDERThe Board adopts the Recommended Order of the TrialExaminerwith the modification that provision 2 (b) read : "Notifythe RegionalDirector for the Tenth Region, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to complyherewith."The Board further orders that the complaint be dismissedto the extent recommended by the Trial Examiner.iMember Brown disagrees with the Trial Examiner's characterization of Earnhardt'sremarksat the general meeting of May 26 as a "noncoercive prediction." On that occasion,Earnhardt told the employees that there was a chance that the branch involved would get40 additional trucks which would mean more work for the branch employees,but that "Ifword of the union activity were to spread or if the activity itself were to go further" thebranch would"very definitely not get those trucks."Member Brown believes that theseremarks were coercive and in violation of Section 8(a) (1) of the Act, and would so find2 The Trial Examiner found that Respondent had discharge Fred Hill for nondiscrimina-tory reasons even though he assumed that Respondent made inquiries among the employeesin the unit until it ascertained the identity of all of the union adherents.Although therecord indicates that Respondent'sbranch manager,Earnhardt,knew that employeesVarnell and Lamere had joined the Union,the record does not indicate that Respondent'sofficials,prior to Hill's discharge,also knew that he had joined. For this additional reason,we agreewith the Trial Examiner that Hill was not discharged for discriminatoryreasons.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Truckdrivers and Helpers,Local 515,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Ind.,herein called the Union,the General Counsel of the National Labor Relations Board,herein called the Board,by the Regional Director for the Tenth Region,issued hiscomplaint dated July 3, 1961,against Ryder Truck Rental,Inc., herein called theRespondent,alleging that the Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(a) (1) and (3)and Section 2(6) and(7) of the National Labor Relations Act, 61 Stat.136, hereincalledthe Act.The Respondent's answer to the complaint denies the allegationsof statutory violations set forth therein.Copies of the complaint,the charges, anda notice of hearing were duly served upon the parties.Pursuant to notice,a hearing was held at Chattanooga,Tennessee, on August 23,1961,before Thomas N. Kessel,the Trial Examiner duly designated to conduct thehearing.All parties were represented by counsel.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence was afforded allparties.After the close of the hearing the General Counsel and Respondent filedbriefs which have been carefully considered.Upon the entire record in the case,and from my observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe complaint as amended alleges and the answer as amended admits that theRespondent is a Florida corporation maintaining a place of businessin Chattanooga,Tennessee,where it is engaged in the truck rental business,and that in the 12-monthperiod preceding issuance of the complaint it performed services outside the State ofTennessee valued in excessof $50,000.From these facts I findthat theRespondentis engaged in commerce within the meaningof the Actand thatexercise of theBoard's jurisdiction over its operations will effectuate the purposesof the Act. RYDER TRUCK RENTAL, INC.5511.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organizationadmitting to membership employees of theRespondent.-HI. THE UNFAIR LABOR PRACTICESThe Respondentmaintainsa nationwide truck rentalservice.Administratively,the Respondent is organizedinto regionswhich include districts, and thelatter inturn have jurisdiction over branches.The alleged unfair <labor practices occurredin the Chattanooga branch which was part of the Atlanta district in the southeasternregion.The headquarters for thesoutheasternregion are in Miami, Florida.TheChattanooga branch manager is Buford Earnhardt.The Atlanta district managerisLouis F. Hunter, Jr., and Robert McClure, Jr., is the Respondent's vice presidentand regionalmanager incharge of the southeastern region at Miami.As part of its rental service in Chattanooga the Respondent has at this branch afacility for the repairand maintenanceof its rented trucks.At the time of theevents in question the Respondent employed five employees with various occupationalclassifications for the performanceof these services.Included in this group of fiveemployees were Alfred W. Lamere, Jr., Allie Raymond Varnell, Jr., and Fred Hill.The last-named person is the employee alleged in this case to have been unlawfullydischarged by the Respondent on May 25, 1961.The following facts are established by credited testimony which does not appearto be challenged by either side.About May 11, 1961, Lamere, Varnell, and Hilldiscussed the desirability of unionizing their shop.Because Hill was acquaintedwith the business agent of the Union it was decided that he should obtain the neces-sary cards for signature by the employees.This Hill did on May 17. All three signedthe Union's authorization cards and Hill returned them to the Union.By letteraddressed to Earnhardt dated May 23 the Union notified the Respondent that itrepresented a majority of its employees and requested recognition of its status andcollective bargaining.This letter was received and read by Earnhardt on the morn-ing of May 24. By telegram dated May 24 Earnhardt stated disbelief of the Union'sclaim and refused to accord recognition or to engage in collective bargaining untilthe Union's status was determined by a Board election.The telegram further advisedthe Union to contact the Respondent's attorney with respect to other matters.OnMay 24 the Respondent's attorney from Atlanta, J. W. Wilcox, Jr., came to Chat-tanooga and addressed the employees. In the course of his remarks he stronglyurged them to reject the Union as their representative.The General Counsel doesnot claim that anything said by Wilcox is violative of the Act.The General Counseldoes rely on certain of his comments, to which I advert below, as evidence of theRespondent'sstrenuousopposition to the Union.Earnhardt also spoke to theemployees that day and in thenext severaldays singly and collectively.What hesaid to themon these occasionsisdisputed and will be set out later according tothe conflicting versions.The General Counsel maintains and the Respondent deniesthat Earnhardtin hisconversations with the employees went beyond permissiblelimits of free speechin attemptingto dissuade them from belonging to the Union.Lamere testified that at the May 24 meeting in Earnhardt's office to which he hadbeensummonedwith the other employees, Wilcox said, among other things, referringto the Union, "We are not going to roll over and let them take over.We are goingto fight it toothand nail.We donot aimto let the Union get ahold of Ryder TruckRental as it had Ryder Truck Lines." To Earnhardt, Lamere attributed on this oc-casiona general interrogation of the employees as to their problems orgripes.Earnhardt, he related, asked the group to speak openly but got no response.Thenhe addressed each employee individually and only one, Jim Chambers, responded,and hespoke against unionization.When Lamere reported for work in the afternoon of May 25, he learned that Hillhad that day either been fired or laid off.His foreman sent him to Earnhardt's office.Earnhardt asked what he or the Respondent had done wrong. According to Lamere,he said "his face was the blackest of any branch manager in the whole southeasterndivision and that all eyes of the whole regionare onthis Chattanooga branch becauseof this union activity."Again Earnhardt asked Lamere to explain what had hap-pened and to enlighten him concerning the reasons for "thisunionmess."Lamerefelt he could say nothing.Lamere recounted anothergeneral meetingcalled by Earnhardt on May 26 atwhich time he spoke to the employees about the Respondent's stock purchase plan.Once more Earnhardt asked the employees to inform him about what he had donewrong andassertedthe Respondent'sdesireto rectifyitsmistakes.Then he men-tioned a chance which the branch had "to get forty extra, additional trucks thatwould give us plenty work and putus on themap."He cautioned that if word of 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unionactivity wereto spreador if the activityitselfwereto go further the branchwould "very definitely not get those trucks."Lamere acknowledged that in partthese remarkswere intended to convey the idea thatpersonsrenting trucks do notwish their employeesto go to placeswhere thereare unionemployees.But, headded, Earnhardt gave him theimpressionthat if the Union were to prevail "wedoggone sureworldn't get those trucks" and that there would not be enough workfor the employees.In connectionwith what he said about "getting on the map"Earnhardt further stated, "If weget a union,we will be on the union map." AgainEarnhardt asked foran explanationof what had happened and encouraged theemployees to tell what had broughton the unionactivity.There was no response.Earnhardt admonished that if there were an election over the Union "there won't bea winner; there can't be a winner. If it comes to a vote and the Union wins or ifthe Union loses,I'll guaranteeyou there cannot be a winner."When Lamere reported for work on May 29 he spoke to Varnell who told him hehad conferred with Earnhardt and reported the latter's desire also to speak withLamere.Whenhe came tothe office Earnhardtsaid,"Al, I've talked to Varnell andI want to talk to you now. I want you to drop this whole union activity, this wholeunion mess;kill it right now."He added he was going to Miami and wanted to tellJim Ryder (probably one of the Respondent's high officials) "that this whole thinghas been squared away and that it was just a little misunderstanding." Lamere statedhe could not speak for the other employees but that he would talk to Varnell whowas the only one left who had been involved in the Union. Earnhardt said, "If itgoesany furtherI can'tguarantee what will happen."Then he exhibited a piece ofpaper on which he said he hadthe names,dates, and information concerning theexact persons who were involved in the union activity and which he wasgoing tomail to Bob McClure if the matter was not killed at that point. Lamere pointed outthat Hill had already lost his job on account of the Union and he wanted to knowwhat would happen to himself and Varnell if they did drop the Union. Earnhardtreplied, "Al, I know nobody will ever believe it. It's such a coincidence.But Mr.Hunter was down here from Atlanta with orders to lay off a man." He indicated toLamere that the branch had exceeded its labor budget costs and it was necessaryto lay a man off and the person to be selected had to be either Lamere or Hill.Lamere replied he would speak to Vamell and let Earnhardt know theirdecision.Earnhardt asked fora decisionby that night.Following thismeetingLamere spoketo Varnell and both decided that to keep their jobs they had better go along withEarnhardt.They both returned and stated their decision whereupon Earnhardt said,"Fellows, I am overjoyed that you have come to this decision."Then he tore upthe paper on which he had told Lamere he had included information concerning theunion activities of employees.He shook hands with Lamere and Varnell and theyleft his office.Lamere conceded during his cross-examinationthat Earnhardt had not promisedhim or other employees during the aforementioned meetings anything of value toreject the Union.Asked whether Earnhardt had threatened employees, Lameretestified that he regarded Earnhardt's guarantee that there would be no winner evenif the Union were to prevail as a threat to close the shop and of loss of jobs.Varnell substantially confirmed Lamere's account of the May 24 meeting.Hediffered with Lamere in attributing to Wilcox rather than Earnhardt the importuningof employees to reveal their complaints and to enter immediate discussion to iron outtheir problems.He related that on May 25 Earnhardt summoned him to his officewhere he asked why the employees had tried to become unionized and told him "hisface was the blackest of any branch in the southeast region because of this unionactivity."He mentioned the delay in making Varnell a shop foreman and explaineditwas due to his short tenure.He then asked whether Varnell had anything to say,but the latter had no comment.Earnhardt spoke also about the negotiations for40 trucks from a certain company and the good chance the Respondent had to getthis account.He expressed the fear that the account would not be secured if theword of the union activity were to get around.On May 29. Varnell was again summoned by Earnhardt who revealed that hewas going to Miami and that he wished he could tell Mr. Ryder that the unionaffair had been a misunderstanding.He urged Varnell to drop the Union, that itwas a mess.Varnell stated that he could speak only for himself. whereupon Earn-hardt urged him to consult Lamere and to get together with him.Varnell leftand spoke to Lamere. The latter then conferred privately with Earnhardt.There-after Varnell and Lamere talked things over and agreed to drop the Union in orderto keep their jobs.They returned to Earnhard and reported their decision.Theyshook hands and parted.Cross-examined, Varnell agreed that he had not heard any threats from Earnhardt,that he had not received from him any promises of benefit to abandon the Union, RYDERTRUCK RENTAL, INC.57and that in effect what he had heard Earnhardt say constituted an appeal to theemployees to reject the Union on the ground that it would not serve their interests.Concerning the foregoing accounts of Lamere and Varnell of things said anddone by him, Earnhardt testified that in his meetings with employees between May24 and 29, he had merely urged them to "forget this whole mess and go back anddo our jobs and put it behind us." Concededly, he told the employees he did notfavor a union for them as they were too small a group and he did not perceive howthey could benefit from unionization.He denied any retaliatory threats for theirunionadherence or promises of benefit if they would reject the Union.Regardingthe letter to which he referred in his conversation with Lamere on May 29, Earn-hardt testified that in it he had merely "outlined" the union activity at the branchand that he had not designated the names of the union adherents.Employee James E. Chambers testified categorically that he had occasionallyattendedmeetings with other employees conducted by Earnhardt and had neverheard him threaten employees with reprisals or offer them material benefits toinduce them to favor or oppose the Union.Hill was hired by the Respondent as a full-time mechanic on October 9, 1960.Before then he had worked for 2 months for the Respondent on a part-time basis.He testified that on May 25 he was told by his foreman, Frank Koplin, in Earnhardt'spresence that he was being laid off because there was insufficient work for him.'The following day he requested a formal discharge notice to present to the Stateunemployment office.The reason given by the Respondent on this form for histermination was "reduction in personnel."Hill related that when he received hisregular employment from the Respondent he was designated "night lead man" andfor this reason was told by Earnhardt that he would be recognized as a "companyman."He claimed Earnhardt also instructed him immediately to let him knowwhat he should hear about anybody being unhappy or about any union activity.Relative to whether Hill's termination was attributable to insufficiency of workat the branch, Lamere testified in substance that four employees who remainedafter Hill's departure have absorbed the duties formerly performed by him and arenow more fully occupied.He acknowledged that part of their heavier workloadsis the result of the acquisition by the branch of "quite a few" new vehicles.Heclaimed to have observed that Foreman Koplin who previously had strictly been asupervisor now spends considerable time working with tools in the shop and on thegas island, and that one of the office employees now does a good part of Koplin'spaperwork.Much work which formerly would have been done by daytime em-ployees now is performed by the night workers including himself.There has beena marked increase in the times when he is required to continue work on a job beyondhis normal 1 a in. quitting time.This, however, is consistent with the Respondent'spolicy of keeping a mechanic on the job until it is completed. In these circum-stances Lamere is given compensatory time off the next day so that he actuallyearnsno overtime pay.He still works 40 hours weekly just as he did before Hill'stermination.Lamere also noted that certain repair jobs which Hill normally wouldhave performed have been farmed out to other repair companies.He specificallyrecalled a clutch job on a tractor which was sent out for which the Respondent wascharged approximately $250.On one occasion a truck broke down on the roadand it was necessary to send a man who was not even employed by the Respondentto the truck.Another time one of the Respondent's trucks had to be picked upin Augusta, Georgia, and it was necessary to send an employee, apparently at extrapay, to bring back the truck.Additionally, the Respondent no longer uses its em-ployees at the branch to wash its trucks and now pays an independent firm, ofwhich employee Chambers is one of the owners, to perform this service.Themonthly costs incurred by the branch for so-called outside services are posted bythe Respondent on its bulletin board where they may be inspected by the employees.Lamere claimed that after Hill's separation these costs increased materially.He re-lated that the Respondent's normal allowance for outside service costs are $8 dailyor approximately $240 monthly.The only specific monthly costs he could recallwere for the first 21 days in August. For this period the costs had already cometo $433.Varnell also testified that the branch employees are busier than before Hill's de-parture.This he attributes to the absorption by them of Hill's duties ,and an in-crease in business.He, too, noted that more work that used to be performed in theshop is being farmed out.He recalled the clutch job to which Lamere had ad-The Union'sBusinessagent, George E. Hicks, Jr., testified that whenhe learned fromHill on May 26 that he had been terminated he called Earnhardt who referred him toAttorney WilcoxHicks stated that he was informed, apparently by Earnhardt, that Hillhad been discharged for lack of work 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDverted asan instancewherenormalshopwork was performed by an outside com-pany and he observed that bodywork which formerly had been done in the shopwas also farmed out.He could, however, express no opinion as to how much morework was done outside the shop than previously.To establish motive for Hill's discharge the General Counsel presented as a wit-ness a formersupervisor from the Chattanooga branch named Novis B. Mitchellwho testified that in December 1959 he attended a meeting called by Earnhardtat which a zone maintenance supervisor for the Respondent was also present.Atthismeeting Earnhardt sought to determine who were the leaders of a movementto form a union at the branch concerning which he had acquired information. Inresponseto his inquiry Mitchell named employees Terry, Highfield, and Batty asthe leaders.Thereupon, according to Mitchell, he and Earnhardt decided to layoff Batty and Highfield the next day and to make Terry a salaried supervisor.High-field was told his layoff was due to lack of work, whereas in fact this was not true.The reason given Batty for his termination was the infirmity of one of his eyes.Ac-tually,Mitchell testified, Batty's physical defect had not interfered with his shopwork.Both men were replaced about 2 weeks after their terminations.The Respondent explained that Hill was not discharged for union activities butthat he was terminated for economicreasons.Hunter, the Atlanta districtmanager,testified that in recent months the Respondent had encountered a serious drop inrevenuesand profits.InMay he had been told by Vice President McClure andothers in the southeasternregionthat the labor costs of the branches in the Atlantadistrictwould have to be brought in line with the Respondent's 12-percent ratio oflabor costs to revenue.Accordingly, he had initiated manpower reductions in twobranches in Atlanta withsix terminationsto be effective on May 24 and 25. Uponstudy of the fiscal reports from the Chattanooga branch he decided that one em-ployee should be eliminated there to bringits costsin line with the 12-percent norm.The Chattanooga records revealed the labor costpercentagesfor January throughApril 1961 were 15.8, 12.83, 14.67, and 13.66.BecauseHunter visits this branchabout twice monthly he delayed informing Earnhardt of this decisionuntil he sawhim personally on May 24 on a trip to Chattanooga.He arrived there shortlybefore 8 a.m. that day and soon thereafter met with Earnhardt.Hunter related thatwhen he first saw Earnhardt he observed that he was reading a letter which he hadjust receivedin the mailwhich turned out to be thecommunicationfrom the Uniongivingnotice ofitsmajority status andrequestingrecognition.He discussed thematter with Earnhardt who claimed surprise. Subsequently, Hunter apprised Earn-hardt of the reason for his visit, and gave instruction to eliminateone employee.He had no voice in the selection of this employee.Earnhardt confirmed Hunter's account of his visit to his office on May 24 and thematter considered by them.He testified that pursuant to Hunter's instruction hediscussed with Foreman Koplin theselectionof an appropriate employee and thatafternoon decided to eliminate Hill.Explaining the reasons for this choice, Earn-hardt pointed out that among the five employees in the branch shop there was onebodyman, one night lead mechanic,and one major engine overhaulman.Each ofthesewas indispensable.There were, however, two preventivemaintenance me-chanics.One of these was expendable.The employees in this classification wereLamere and Hill.The latter was chosen because of his lesser service and becauseLamere was regarded as more competent.Hillwas not notified until May 25because he did not work on May 24.Earnhardtmaintainedthat he and Koplin had revealed to Hill when they termi-natedhim that theaction stemmedfrom Hunter's visit and the consequent necessityfor reducing the shop's labor costs.He denied that he had known of Hill's unionactivities at the time or that the Union's May 24 letter had anything to do withHill's termination.The shop employees, according to Earnhardt, have not been overworked sinceHill's departure.All except Varnell, whose variable schedule ranges from 40 to45 hours weekly, work only a 40-hour week.The total operation, Earnhardtinsisted, ismore efficient now than before, and this without the hiring of any re-placement for Hill.Labor costs for June dropped to 11.2 percent.He did not havewith him the fiscal data for July and ventured no opinion concerning it.Regardingoutside labor costs, Earnhardt testified that the only available data consisted offigures in which the costs of the Chattanooga branch were grouped with those ofa suboperation at Cleveland, Tennessee.These, combined figures show costs forMarch 1961 to have been $260, for April $584, for May $175, for June $301and for July approximately $600., Earnhardt could only estimate the portion ofthese costs chargeable to Chattanooga.He estimated that most of the $175 ex-pended in May was incurred by Chattanooga, of the $301 in June about $150 byChattanooga,and ofthe approximately $600 in July about $350. In explanationof the markedincreasein the July costs for Chattanooga, he testified that a customer RYDER TRUCK RENTAL, INC.59had required the repainting and relettering of eight trucks and that two or threeunits had cost the Respondent $60 to $80 each in that month. Similar costs wereincurred for one or two units in August and about one-half of the entire group stillremains to be completed.Earnhardt conceded that the shop employees no longer had time to wash vehicles.He testified that the washing of trucks had been an uneconomical procedure in thepast because a part-time employee had to be hired to drive them from the customersto the shop and then back to the customers. Sometimes the trucks could not gettheir weekly washings.As a result the Respondent had checked with various servicestations to determine whether they could wash the trucks at customer premises.Thecost figures for this operation were unsatisfactory.Finally, employee Chambersand his father arranged to wash the trucks at customer premises with portableequipment-for an amount Earnhardt described as nominal?Outside labor costsinclude this charge for washing trucks.No part of these outside costs is includedin computing the ratio of the Chattanooga branch labor costs to total revenues.Concerning former Supervisor Mitchell's account of the December 1959 incidentsinvolving the discharge of two employees for union activities, Earnhardt maintainedthat one had been discharged for failure to report for work because of intoxication,and that the other had been discharged for violating an order not to drive theRespondent's equipment and because he was replaced by a man needed to performother services.FindingsFrom the credited testimony of Lamere and Varnell, I find that Earnhardt(a) interrogated employees concerning their union sympathies and activities in acontext of declarations of extreme hostility to unionization and the commission ofother coercive conduct hereinafter specified; (b) solicited the withdrawal by em-ployees from the Union; (c) created the impression of surveillance of employees whileengaging in union activities by stating to an employee that he had detailed in a letterthe specific union activities of the employees involved in such activities; and (d)threatened employees with retaliatory reprisals for unionizing their shop. In thisconnection, I rely on Earnhardt's guarantee that there would be no winner even ifthe Union were to prevail. I regard Lamere's interpretation of these words in con-text as a threat of job loss as reasonable. I rely also on Earnhardt's threat to mailthe letter to McClure. I do not rely on the comments of loss of the 40 trucks froma customer as a threat, but regard it only as a noncoercive prediction of what acustomer, not the Respondent, might do in the event the Respondent's employeeswere to become unionized.All the foregoing conduct interfered with, coerced,and restrained employees in the exercise of rights guaranteed by Section 7 of the Actin violation of Section 8(a) (1) thereof.I find no evidence of promises of material benefits to employees to induce rejec-tion of the Union.Earnhardt's explanation to Varnell of the delay in making hima foreman was not an offer of a benefit. The matter was undoubtedly raised becauseEarnhardt felt that Varnell had turned to the Union because of failure to obtainthe foremanship which had been promised him before the advent of the Union.There is no evidence that a definite promise to make him a foreman was now givenas an inducement for his abandonment of the Union. The General Counsel's reli-ance on this incident to support the Section 8(a)(1) allegation of the complaint ismisplaced.Concerning Hill's discharge, the record shows that this event followed directlyon the heels of the Union's letter to the Respondent demanding recognition andcollective bargaining.In fact the decision to release him was made the very dayof the letter's arrival.It followed expressions of uncompromising hostility to theUnion by the Respondent's attorney and by Earnhardt and unlawful interrogationof employees concerning their union sympathies and activities. It occurred in acontext of unlawful threats, solicitations, and continued interrogation of employeesby Earnhardt to defeat the Union.The discharge was decided upon by the Re-spondent's agent, Earnhardt, who had in the past discharged employees for theirunion activities and who admittedly was fearful that unionization of this branchwould harm his position within the Respondent's organization. In this connection,I have credited Mitchell's account of the 1959 discharges because on this record hewas a totally disinterested witness who had nothing to gain from the outcome of theproceeding.By contrast, Earnhardt's future with the Respondent, at least in his2Tile Respondent presented no evidence as to the costs now incurred for washing trucks.Lamere, however, testified without refutation that he had seen a June 11 authorizationfrom the Respondent to the J. C. Truck Laundry Company of $25 for washing 11 trucksand a washrack, and that he had recently seen anothersuchauthorization in the amountof $21 for washing10 trucks. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDmind,was involved with the Union's success or failure.As to the Respondent'sknowledge of Hill's union activities, I am satisfied that Earnhardt quickly learnedwhich of his five shop employees were union adherents.He knew that employeeChambers was against the Union because of his expressed opposition to it at theMay 24 meeting.Earnhardt obviously learned that Lamere and Varnell werefor the Union as his contacts with them so conclusively show.That left for hisdetermination only which other employee was for the Union.I assumethat hisinterrogations did not begin or end with Lamere and Varnell, and that in the course,of them, he easily determined which of the two remaining employees was not aunion adherent leaving only Hill as the third member of the union triumviratecomprising the Union's claimed majority.While the foregoing circumstances reasonably permit the inference that Hill'sdischarge sprang from the Respondent's avowed threat to fight the Union "toothand nail" and that it was intended to prevent unionization of the Respondent'semployees, I am persuaded by the Respondent's explanation that Hill was lawfullyterminated for reasons unrelated to his union activities.The keystone on which the Respondent's defense rests is Hunter's testimonythat on May 24 he directed Earnhardt to reduce the labor costs of the Chattanoogabranch to the required 12-percent standard by the dismissal of one employee. Ibelieve Hunter's testimony.He impressed me as a truthful person, and the recordfurnishes no compelling reason for rejecting his testimony.Granted that the coin-cidence of his business in Chattanooga raises suspicions which gave me pause, thereis no basis for belief that his visit was influenced by the union activities going on there.I am satisfied that the Respondent knew nothing about these activities until theMay 24 letter was read that day by Earnhardt.Hunter could, therefore, not possiblyhave known of these affairs before his arrival.Nor is there any convincing reasonto cause disbelief of Hunter's testimony that he had been directed on or about May11 by his superiors to bring the labor costs of the branches under his jurisdictionin linewith the Respondent's 12-percent standard. In view of the Respondent'ssubstantial losses described by Hunter, it is wholly believable that he had receivedsuch directive and I am not deterred from this belief because the Respondent didnot present for the record written documentation thereof.This being so, I am per-suaded by Hunter's testimony that upon review of the Chattanooga records he con-cluded that this branch should meet the requirements of his superiors by droppingone employee from its rolls.That similar action had not been taken in previousmonths when the Chattanooga costs exceeded the 12 percent standard does not,convince me that the May action was contrived to provide a pretext for Hill's dis-missal.Fiscal belts are tightened and standards of efficiency which have been longignored ofttimes are taken more seriously in lean periods. I am convinced thisiswhat happened in the Respondent's organization in May 1961 and that this explainsHill's termination.I carefully scrutinized Hunter's testimony in the light of evidence tending to showthat by dropping Hill the Respondent did not actually incur a saving in labor costs.Lamere's and Varnell's testimony that they worked harder after Hill left, or thatother personnel, including Foreman Koplin, took on added duties does not provethatHill's elimination brought no savings.Actually, it shows the reverse to betrue and supports a conclusion that the Respondent is now running a more efficientoperation by fuller utilization of its personnel.Testimony indicating that morework is now being farmed out which would have been performed in the shop hadHill remained more meaningfully supports the argument that Hill was not droppedjust to save labor cost.But Lamere's and Varnell's testimony is too scant.Theactual outside labor cost figures supplied by Earnhardt in his testimony are moremeaningful.They could have shed far greater light on the question had they beenfully itemized so that an objective determination could have been made that specificcosts would or would not have been incurred if Hill had remained in the shop.The record did not go that far.All that can be done is to compare the total amountof these costs incurred after May with the cost of these services before Hill's termi-nation.On that basis, I perceive no significant difference particularly when con-sideration is given to the special expense for painting and lettering trucks includedin the July and August figures.Having found that Hunter had directed Earnhardt to eliminate an employee fromhis branch, a finding that Hill's termination was unlawful could be reached only ifthe record showed that he, rather than some other employee, had been selected fordismissal because of his union activities.Such finding is not warranted.Earnhardt'sexplanation for Hill's selection is unassailable.The decision logically boiled downto a choice between Lamere and Hill. Lamere's greater seniority and competenceprovide plausible reason for his retention.Whether Earnhardt might have soughtsome other means of discrimination against Hill had not Hunter's visit providently RYDER TRUCK RENTAL, INC.61furnisheda means for escapinghis dilemmaisof no concernto this proceeding.The fact is that Hill was not discharged for his union activities and the complaintallegationthat his discharge was violative of the Act is thereforenot sustained.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section II, above, havea close, intimate, and substantial relation to trade, traffic, and commerceamong theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Ryder Truck Rental, Inc., is an employer within the meaning of Section 2(2)of the Act and is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.Truckdrivers and Helpers, Local 515, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Ind., is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By the commission of acts of interference, restraint, and coercionof its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, as hereinaboverelated,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The allegations of the complaint with respect to the unlawful discharge ofFred Hill in violation of Section 8(a) (3) of the Act have not been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, it is recommended that Ryder Truck Rental, Inc.,Chattanooga, Tennessee, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interferingwith,restraining,or coercing its employees engaging in unionactivities by interrogating them concerning their union sympathes and activities, bysoliciting their withdrawal from the Union, by creating the impression of surveillanceof their union activities, and by threatening them with retaliatory reprisals if theywere to become unionized.(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistTruckdrivers and Helpers, Local 515, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, Ind., or any other labor organi-zation, to bargain collectively with representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or other mutualaid or protection or to refrain from engaging in such activities, as guaranteed inSection 7 of the Act.2.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a) Post at its plant in Chattanooga, Tennessee, copies of the notice attachedhereto marked "Appendix." 3Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, in" In the event that these recommendations be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, there shall be substituted for the words "Pur-suant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order." 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered,defaced,or covered by any other material.(b)Notify the Regional Director for the Tenth Region,in writing,within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what steps ithas taken to comply therewith.3. It is recommend that the allegations of the complaint with respect to the un-lawful discharge of Fred Hill be dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the NationalLabor Re-lations Board, and in order to effectuate the policiesof the LaborManagementRelationsAct, wehereby notify our employees that:WE WILLNOT interfere with,restrain,or coerce our employees in the exerciseof their rights to engage inor torefrain from engaging in unionactivities byinterrogating them concerning their union sympathies and activities,by solicitingtheirwithdrawal from Truckdrivers and Helpers,Local515, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,Ind., or any other labor organization,creating the impression of surveillance ofemployees while engaging in union activities,and my threatening employeeswith retaliatory reprisals for becoming unionized.WE WILL NOTin any like or related manner interfere with,restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations,or to join or assist Truckdrivers and Helpers,Local 515, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Ind., or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from engaging in such activities as guaranteed in Section7 of the Act.All ouremployees are free to become or remain,or to refrain from becoming orremainingmembers of any labor organization.RYDER TRUCK RENTAL, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Dallas General Drivers, Warehousemen and Helpers Local UnionNo.745 and-Macatee, Inc.Dallas General Drivers, Warehousemen and Helpers Local UnionNo. 745, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of AmericaandMacatee,Inc.CasesNos. 16-CB-158 and 16-CP-1. January 5,1962SUPPLEMENTAL DECISION GRANTING MOTIONAND MODIFYING ORDEROn May 11, 1960, the Board issued a Decision and Order in this pro-ceeding, finding that the Respondent had violated Section 8 (b) (7) (B)of the Act.' In its Order, the Board directed Respondent to cease and1 127 NLRB 683.135 NLRB No. 11.